Exhibit 99.1 ENTRÉE GOLD INC. CONSOLIDATED FINANCIAL STATEMENTS (Unaudited - Expressed in United States dollars) June 30, 2015 ENTRÉE GOLD INC. CONSOLIDATED BALANCE SHEETS (Unaudited - Expressed in United States dollars) June 30, December 31, ASSETS Current Cash and cash equivalents (Note 4) $ $ Receivables Prepaid expenses Total current assets Equipment (Note 6) Mineral property interests (Note 7) Reclamation deposits Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Accounts payable and accrued liabilities $ $ Loans payable to Oyu Tolgoi LLC (Note 8) Deferred revenue (Note 9) Deferred income tax liabilities Total liabilities Stockholders' equity Common stock, no par value, unlimited number authorized, (Note 10) 147,014,385 (December 31, 2014 - 146,984,385) issued and outstanding Additional paid-in capital Accumulated other comprehensive loss (Note 14) ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ Nature and continuance of operations (Note 1) Commitments and Contingencies (Note 16) Subsequent events (Note 18) The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited - Expressed in United States dollars) Three Months Ended June 30, Three Months Ended June 30, Six Months Ended June 30, Six Months Ended June 30, EXPENSES Exploration (Note 7) $ General and administration Consultancy and advisory fees - Depreciation Gain on sale of mineral property interests - ) - ) Foreign exchange loss (gain) ) ) Loss from operations ) Interest income Interest expense (Note 5) Loss from equity investee (Note 5) Loss before income taxes ) Current income tax recovery (expense) ) ) Deferred income tax recovery (expense) ) ) Net loss $ ) $ ) $ ) $ ) Comprehensive loss: Net loss $ ) $ ) $ ) $ ) Foreign currency translation adjustment (Note 14) ) ) Comprehensive loss: $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Unaudited - Expressed in United States dollars) Number of Shares Common Stock Additional Paid-in Capital Accumulated Other Comprehensive Income (Loss) Accumulated Deficit Total Stockholders' Equity Balance, June 30, 2014 $ ) $ Foreign currency translation adjustment - - - ) - ) Net loss - ) ) Balance, September 30, 2014 $ $ $ ) $ ) $ Stock-based compensation - Foreign currency translation adjustment - - - ) - ) Net loss - ) ) Balance, December 31, 2014 $ $ $ ) $ ) $ Foreign currency translation adjustment - - - ) - ) Net loss - ) ) Balance, March 31, 2015 $ $ $ ) $ ) $ Shares issued: Exercise of stock options ) - - Foreign currency translation adjustment - Net loss - ) ) Balance, June 30, 2015 $ $ $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited - Expressed in United States dollars) Six Months Ended June 30, Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Items not affecting cash: Depreciation Loss from equity investee Interest expense Deferred income tax recovery ) ) Gain on sale of mineral property interests - ) Unrealized foreign exchange gain ) ) Changes in assets and liabilities: Receivables Prepaid expenses Other assets ) Accounts payable and accrued liabilities ) ) Net cash used in operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of capital stock - Net cash provided by financing activities - CASH FLOWS FROM INVESTING ACTIVITIES Mineral property interests - ) Reclamation deposits ) Acquisition of equipment ) ) Proceeds from sale of mineral property interests - Net cash used in investing activities ) ) Effect of foreign currency translation on cash and cash equivalents ) ) Change in cash and cash equivalents during the period ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash paid for interest during the period $
